Title: Johannes Lousyssen & Zoon to John Adams: A Translation, 20 April 1782
From: Lousyssen, Johannes, & Zoon (business)
To: Adams, John



Middleburg in Zeeland, 20 April 1782
High Nobly-born Sir

We have the pleasure, with the entire Netherlands to share in the joy which has been caused by the acceptance by this republic of your excellency’s person as minister plenipotentiary of the thirteen United States of North America and would like to hope cordially that the honorable allies will conclude to the full consequence of this encouraging event.
In advance we take the liberty to congratulate your excellency on the eminent commission, mentioned above, granted to you thus far by all the provinces.
May an ongoing satisfaction accompany your excellency’s important service! and be made a vehicle to cement firmly and enduringly the bonds of true friendship in all the relations between both the republics if this be the result of your excellency’s first mission then—for certain! no more pleasant payment for the preliminary work can be found.
At this opportunity we take the liberty for ourselves, with appropriate respect, to offer our persons to your excellency’s high favor, and as inhabitants of this republic engaged in commerce; we request at all times your excellency’s powerful assistance whenever opportunities arise in the high meetings of Congress of the thirteen United States of North America.
In the meantime, nothing would please us more than if we might have the opportunity to be of any service to your excellency in these quarters.

Herewith we have the honor to call ourselves, with respect and all veneration, highly nobly-born sir! your excellency’s nobly-born, obedient, humble servant,
Johannes Lousyssen & zoon

